DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Response to Amendment
	Applicant’s supplemental amendment filed on September 15, 2021 has been entered.  Claims 1, 2, 14-21, 28, 29, 31-35 and new claims 36-39 are currently pending.  Claims 21 and 28, which were previously withdrawn, are hereby rejoined and examined herewith.  Claims 3-5, 7-13, 16, 22-27 and 30 are canceled.  Claims 1, 2, 14-21, 28, 29, 31-35 and new claims 36-39 are currently presented for examination.

Response to Arguments

Applicant’s arguments with respect to the rejection under 35 USC 103 over Moe et al. in view of Lee et al. and Hu have been fully considered and are found persuasive.  First, as detailed above, Moe et al. does not teach or suggest the administration of an acetaminophen formulation containing mannitol in an amount of 10-250 mg in combination with sucralose.  Furthermore, there would have been no motivation to optimize the amount of mannitol to arrive at the claimed amount since Moe et al. does not teach that mannitol can be used to reduce hepatotoxicity of acetaminophen.  Moreover, Applicant has persuasively argued that the combination of mannitol and sucralose provides superior anti-hepatotoxicity effects.  Applicant argues that this is surprising and unexpected since selecting a CYP2E1 inhibitor that can reduce hepatotoxicity is unpredictable.  For example, Applicant demonstrates that dicalcium phosphate dihydrate is a stronger CYP2E1 inhibitor than mannitol or sucralose (see Table 2 pages 16-17 and Table 3 pages 20-21), however, mannitol and sucralose reduce hepatotoxicity significantly better than dicalcium phosphate dihydrate (see Table 1 pages 11-12).  Thus Applicant argues that CYP2E1 inhibitory activity does not necessarily correlate with the ability to reduce liver damage caused by acetaminophen.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 2, 14, 15, 17-21, 28, 29 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 and 29-32 of U.S. Patent No. 10,456,371 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘371 are substantially overlapping in scope and mutually obvious.
Claims 1, 2, 14, 15, 17-21, 28, 29 and 31-39 of the instant application claim a method for reducing liver damage caused by acetaminophen comprising administering at least mannitol and sucralose and optionally menthol in an amount effective in reducing liver damage caused by acetaminophen.
Claims 24-28 and 29-32 of ‘371 claim a method for treating liver or kidney injury as well as treating hepatotoxicity caused by a therapeutic drug such as acetaminophen comprising the administration of a compound of formula (II) in combination with one or more additional agent such as mannitol, sucralose, menthol, etc. and combinations thereof.
Although ‘371 does not claim the amounts as claimed in the instant claims, since ‘371 claims treating liver injury as well as hepatotoxicity caused by acetaminophen, a person of ordinary skill in the art would necessarily arrive at the same amounts for mannitol and sucralose as claimed in the instant claims since the instant claims recite the same method for reducing liver damage caused by acetaminophen.  Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘371.
Claims 1, 2, 14, 15, 17-21, 28, 29 and 31-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-27 of copending Application No. 16/573,506 (U.S. Publication No. 2020/0009097 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘371 are substantially overlapping in scope and mutually obvious.
Claims 1, 2, 14, 15, 17-21, 28, 29 and 31-39 of the instant application claim a method for reducing liver damage caused by acetaminophen comprising administering at least mannitol and sucralose and optionally menthol in an amount effective in reducing liver damage caused by acetaminophen.
Claims 19-27 of copending ‘506 claim a method for treating liver or kidney injury as well as treating hepatotoxicity caused by a therapeutic drug such as acetaminophen comprising the administration of a compound of formula (II) in combination with one or more additional agent such as mannitol, sucralose, menthol, etc. and combinations thereof.
Although copending ‘506 does not claim the amounts as claimed in the instant claims, since copending ‘506 claims treating liver injury as well as hepatotoxicity caused by acetaminophen, a person of ordinary skill in the art would necessarily arrive at the same amounts for mannitol and sucralose as claimed in the instant claims since the instant claims recite the same method for reducing liver damage caused by acetaminophen.  Thus the cited claims of the instant application are rendered obvious over the cited claims of copending ‘506.

Claims 1, 2, 14, 15, 17-21, 28, 29 and 31-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 29-34 of copending Application No. 16/969,864 (U.S. Publication No. 2021/0008101 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘864 claim a method for treating liver toxicity or hepatotoxicity caused by acetaminophen comprising administering mannitol and sucralose in an amount effective in reducing liver damage caused by acetaminophen.
Although copending ‘864 does not claim the amounts as claimed in the instant claims, since copending ‘864 claims treating liver toxicity as well as hepatotoxicity caused by acetaminophen, a person of ordinary skill in the art would necessarily arrive at the same amounts for mannitol and sucralose as claimed in the instant claims since the instant claims recite the same method for reducing liver damage caused by acetaminophen.  Thus the cited claims of the instant application are rendered obvious over the cited claims of copending ‘864
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 36-39 of the instant application claim a method for reducing liver damage caused by acetaminophen comprising administering a compound selected from the group consisting of mannitol, sucralose, menthol, and any combination thereof, wherein mannitol is administered in an amount of 10-250 mg and sucralose is administered in an amount of 10-250 mg, provided that when sucralose is administered in an amount of 10 mg, it is administered in combination with mannitol in an amount of 10-250 mg.  Thus the claims of the instant application encompass the administration of 10 mg of sucralose in combination with mannitol in any amount between 10 and 250 mg.  
There is no disclosure in the instant specification of the administration of 10 mg of sucralose in combination with mannitol in any amount between 10 and 250 mg.  Pages 5 and 23 of the instant specification states that the effective dose of mannitol is 10-250 mg and the effective dose of sucralose is 10-250 mg.  Page 9 of the instant specification states the administration of 1.67 mg of mannitol and 1.67 mg of sucralose 

Conclusion
 	Claims 3-5, 7-13, 16, 22-27 and 30 are canceled.  Claims 1, 2, 14-21, 28, 29, 31-39 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM